DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20 of U.S. Patent No. 10615603. Although the claims at issue are not identical, they are not patentably distinct from each other because a controller to receive operating parameters from first management units coupled to the power bus, each of the first management units to determine operating parameters of a respective solar module and transmit the operating parameters of the respective solar module to the controller, the controller to determine duty cycles for the first management units based at least in part on the operating parameters received from the first management units.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Canter (US 2007/0038534).

Re Claim 1; Canter discloses a management unit in a photovoltaic energy production system, comprising: 
a circuit (202) to periodically connect and disconnect a solar module (204) to and from a power bus (308) according to a duty cycle, the duty cycle being adjustable to operate the solar module at a maximum power point; and 
a controller (the combination of the duty cycle controller and the back off controller makes up the controller 312) to receive operating parameters (current) from first management units (304, 324) coupled to the power bus, each of the first management units to determine operating parameters of a respective solar module and transmit the operating parameters of the respective solar module to the controller (312), (Fig. 3 all the sensors are coupled to duty cycle controller as shown in fig. 3)
the controller to determine duty cycles for the first management units based at least in part on the operating parameters received from the first management units. (Par. 0037)

Re Claim 2; Canter discloses wherein the power bus is a serial power bus. (Fig. 3)

Re Claim 3; Canter discloses wherein each of the first management units has a switch to periodically connect and disconnect a respective solar module to and from the power bus. (Fig. 3)

Re Claim 5; Canter discloses wherein the operating parameters include at least one of: current, voltage, and temperature. (Fig. 3 and par. 0035 Current)

Re Claim 7; Canter discloses wherein the management unit has only one output to supply electricity generated by the solar module coupled to the circuit. (Fig. 3)


Re Claim 8; Canter discloses wherein the management unit is connected in series with the first management units of solar modules on the serial power bus. (Fig. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canter in view of Ang et al. (US 2009/0078300);
Re Claim 6; Canter discloses a duty cycle and MPPT (Par. 0034-0038)
Canter does not necessarily disclose wherein the controller is configured to calculate estimated maximum power points of solar modules connected on the serial power bus, wherein the duty cycles are determined based on the estimated maximum power points of the solar modules.
However Ang discloses wherein the controller is configured to calculate estimated maximum power points of solar modules connected on the serial power bus, wherein the duty cycles are determined based on the estimated maximum power points of the solar modules. (Par. 0025-0026)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have used the duty cycle to control the calculated maximum power points of solar modules connected on the serial power bus in order to provide maximum power required by the load to operate well. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Canter

Re Claim 4; Canter discloses has been disclosed above. 
Canter does not disclose wherein the controller is configured to determine different phases for respective switches in the first management units.
However determining a phase difference was known and it would have been obvious to one of the ordinary skill in the art at the time of the invention to have determined the phase 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/26/2021            Primary Examiner, Art Unit 2836